Citation Nr: 0700756	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  01-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 30 percent for his PTSD, and a TDIU.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

This appeal was previously remanded by the Board in November 
2003 and February 2006.  


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
characterized by social isolation, a chronically depressed 
mood, flashbacks, intrusive thoughts, nightmares, and poor 
sleep, resulting in reduced reliability and productivity in 
social and occupational functioning.  

2.  The veteran has been awarded service connection for only 
one disability, post-traumatic stress disorder, with a 50 
percent rating.  

3.  The record does not reflect that the veteran is unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an increased rating of 50 
percent and no higher for the veteran's post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for the award of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in February 2001, in addition to subsequent RO 
letters sent to the veteran, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The February 2001 letter 
and subsequent documents informed the claimant that 
additional information or evidence was needed to support the 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claims, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claims were readjudicated and additional supplemental 
statements of the case (SSOC) were provided.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA examinations 
during the course of his appeal.  38 C.F.R. § 3.159(c)(4) 
(2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability at 
issue since the claimant was last examined in November 2004.  
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The November 2004 VA 
examination report is thorough and supported by VA medical 
treatment records.  The examinations in this case are 
adequate upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

While the Board is aware the RO has not provided the veteran 
notice of the criteria for the assignment of an effective 
date for increased rating claims, no prejudice results to the 
veteran by the adjudication of his claim by the Board at this 
time.  This is because, while an increased rating is awarded 
to the veteran below, an effective date has yet to be 
assigned, and the veteran retains the right to appeal any 
such determination.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

I. Increased rating - Post-traumatic stress disorder

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected PTSD.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Board also notes that the veteran has been diagnosed with 
a personality disorder, with anti-social and schizoid traits.  
Service connection has not, and may not, be awarded for a 
personality disorder.  38 C.F.R. § 3.303 (2006).  When 
assessing the degree of impairment resulting from a service 
connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2006).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  To the extent possible, 
the Board will consider only that degree of disability 
resulting from the veteran's service-connected PTSD in 
adjudicating this appeal.  

Upon receipt of his claim, the veteran was afforded a VA 
psychiatric examination in November 2000.  The examiner noted 
that the veteran had a history of stressor events at the time 
he entered military service.  In service, the veteran stated 
he was sexually assaulted, the in-service stressor event upon 
which his diagnosis of PTSD was based.  The veteran began 
seeking VA treatment in approximately 1994, and has received 
extensive psychiatric treatment since that time, including 
several hospitalizations.  He also reported an extensive 
history of drug use which began during military service.  His 
work history since service was sporadic, and at the time of 
the examination he was not currently employed.  At the time 
of the interview, he reported such symptoms as intrusive 
memories and flashbacks of his sexual assaults during 
military service, depression, social isolation, and 
nightmares.  On objective examination the veteran was clean 
and properly dressed for his interview.  His speech was slow, 
and he displayed little emotional response.  His mood was 
depressed but his sense of humor was intact.  He reported 
chronic suicidal ideation, but no plans.  He also denied any 
homicidal ideation.  His thought process was logical.  He 
denied any current hallucinations or delusions.  The final 
impression was of a personality disorder, PTSD, and substance 
dependence.  A Global Assessment of Functioning (GAF) score 
of 40 was assigned.  The Global Assessment of Functioning is 
a scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF score of 40-31 is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The examiner also noted that the 
veteran had a history of mal-adaptive behavior, such as 
truancy and impersonation of his parents to the school 
system, prior to military service, and as such his 
personality disorder played an equal role in his current 
functional impairment.  The veteran was found to be competent 
to manage his financial benefits.  

The veteran next underwent VA examination in September 2003.  
He continued to report problems with sleep, intrusive 
thoughts, nightmares, flashbacks, and a depressed mood.  He 
stated his concentration, memory, and motivation were poor.  
He has continued to receive VA medical treatment for his 
psychiatric symptoms, including several inpatient admissions 
since his last examination.  He has also been prescribed 
several medications, with limited results.  He continued to 
use marijuana.  He married in 2001, and was again employed 
that same year, but quit after 10 months as a result of a 
conflict with his supervisor.  He stated his PTSD symptoms 
prevent him from working.  On objective examination the 
veteran was clean and neatly dressed.  His affect was stable 
and appropriate.  His manner seemed nervous.  No psychotic 
symptoms were noted.  His mood was moderately depressed.  His 
thoughts were logical, and he was able to converse with the 
examiner in an appropriate manner.  Some suicidal thoughts 
were noted, but no plans.  He denied auditory and visual 
hallucinations.  However, he stated he experiences anxiety 
attacks daily.  The final impression was of chronic PTSD, 
with marijuana dependence and a personality disorder.  His 
current GAF score was found to be 35, with a high of 40 in 
the past year.  The examiner opined that the veteran's PTSD 
and personality disorder played equal roles in his current 
functional impairment.  The veteran's personality disorder 
also "continues to contribute to [the veteran's] failure to 
sustain employment."  He remained competent to manage his 
financial benefits.  

Most recently, the veteran was examined by VA in November 
2004.  The examiner reviewed the veteran's claims file and 
interviewed him personally.  The veteran continued to be 
married to his spouse, and stated the marriage was doing 
well.  He remained unemployed.  Other than his wife, he 
reported few friends or social contacts.  He continued to use 
marijuana but denied other drug use.  He also received 
occasional treatment and medication from the local VA medical 
center.  His current symptoms included panic attacks, social 
phobia, nightmares, poor sleep, depression, and paranoia.  On 
objective examination the veteran was casually dressed but 
did not appear to have bathed recently.  He was alert and 
fully oriented, with no impairment in speech.  His thought 
processes and memory appeared to be within normal limits.  He 
claimed both auditory and visual hallucinations in the past 
year.  However, he denied delusions.  No legal problems were 
noted.  Chronic PTSD, a personality disorder, and marijuana 
use were all diagnosed.  According to the examiner, the 
veteran's GAF score secondary to PTSD was 55-60, but was only 
50 secondary to his personality disorder and substance abuse.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (4th 
Ed.).  The examiner stated the veteran was competent to 
manage his own financial benefits.  The examiner also stated 
the veteran's major vocational impediments were his drug 
abuse and personality disorder, not his PTSD.  

Review of VA medical treatment records indicate the veteran 
was hospitalized at various VA facilities on several 
occasions during the pendency of this appeal.  In April 2000 
he was admitted to the Walla Walla VA medical center for 
psychiatric treatment and detoxification from drug 
dependence.  A history of marijuana and cocaine use was 
noted.  PTSD and a schizotypal personality disorder, with 
psychotic features, was also noted.  Depression and suicidal 
thoughts were the veteran's primary symptoms.  He was 
discharged early from a drug treatment program in May 2000 
for failure to refrain from drug use.  Thereafter, the 
veteran was admitted to various VA medical centers for 
treatment of his psychiatric symptoms and drug addiction, 
with limited compliance on his part.  His motivation to 
discontinue drug use has generally been described as poor.  
His reported symptoms have included nightmares, social 
isolation, intrusive thoughts, mistrust of others, a 
depressed mood, lack of motivation, and flashbacks.  Clinical 
notes confirmed the veteran tended toward delusional, 
paranoid, and psychotic behavior under stress.  His GAF 
scores have ranged from 40 to 55.  

Statements from the veteran's wife, friends, and co-workers 
were also reviewed and considered.  They stated that the 
veteran continued to avoid crowds and most social situations, 
and suffered from irritability, crying spells, some paranoia, 
a chronically depressed mood, and mistrust of authority 
figures.  

After considering the totality of the record, the Board finds 
the evidence to support a 50 percent disability rating and no 
higher for the veteran's PTSD.  According to the various VA 
examination reports and clinical records, the veteran has 
significant impairment due to such symptoms as social 
isolation, a chronically depressed mood, flashbacks, 
intrusive thoughts, nightmares, and poor sleep.  He has also 
required frequent treatment for his psychiatric symptoms, 
including several periods of inpatient hospitalization.  In 
light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 
percent rating is warranted for the veteran's PTSD.  

However, the Board also finds the preponderance of the 
evidence to be against a 70 percent rating.  While the 
veteran has reported some suicidal and occasional homicidal 
ideation in the past, he has denied any such plans more 
recently.  He also has no recent legal difficulties related 
to his PTSD.  He has denied any obsessive rituals which 
interfere with routine activities, and his speech has not 
been intermittently illogical, obscure, or irrelevant at any 
time of record; according to the various VA examination 
reports and VA treatment records, the veteran is able to 
converse in a coherent manner.  He has also not reported 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; while 
he does have significant bouts of depression, he remains able 
to manage his own household and perform general house-keeping 
tasks.  All VA examiners who have treated the veteran have 
considered him competent to manage his personal finances.  He 
has also not reported impaired impulse control (such as 
unprovoked irritability with periods of violence).  He has 
been alert and fully oriented at all times of record, with 
only occasional bouts of delusional or psychotic thinking.  
His personal appearance and hygiene have also been good or 
average.  All examiners of record have found him to be 
competent.  While he has denied significant social 
interaction, he continues to live with his wife, and has 
some, albeit limited, social interaction with some friends in 
his neighborhood.  Although he has been afforded GAF scores 
as low as 35, indicative of major impairment in several 
areas, these scores in part are due to his personality 
disorder and significant drug use, in addition to his PTSD.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran has other psychiatric and physical 
disabilities.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the Board finds the evidence of record 
supports a 50 percent rating and no higher for the veteran's 
PTSD.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 50 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Total disability rating based on individual 
unemployability

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disability.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  It is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2006).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2006).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In the present case, the veteran has been awarded service 
connection only for PTSD, for which a 50 percent rating has 
been assigned.  There are no other service-connected 
disabilities.  Thus, his overall combined rating does not 
satisfy the schedular requirements for consideration of a 
TDIU pursuant to 38 C.F.R. §§ 3.340, 4.16(a).  

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The veteran has contended that he is unemployable due to 
psychiatric symptomatology resulting from his PTSD.  However, 
as noted above, the veteran has also been diagnosed with a 
personality disorder, with anti-social and schizoid features, 
and drug dependence, both of which likely predated military 
service.  His other diagnoses include chronic obstructive 
pulmonary disease, neck and back injuries, angina, coronary 
artery disease, hepatitis C, and irritable bowel syndrome.  
Moreover, the competent medical evidence, to include the most 
recent VA psychiatric examination in November 2004, does not 
support a finding that the veteran's PTSD, in and of itself, 
prevents the veteran from obtaining and/or maintaining 
substantially gainful employment.  On that occasion, a VA 
examiner, after interviewing the veteran and examining his 
medical history, concluded his primary obstacles to 
employment were his health problems, drug use, and 
personality disorder.  Accordingly, the Board concludes that 
referral for extraschedular consideration for a TDIU rating 
is not warranted in this case.  

In conclusion, the veteran does not satisfy the requirements 
for consideration of a TDIU on a schedular basis, and no 
competent medical evidence is of record to the effect that he 
is unable to obtain and/or maintain substantially gainful 
employment due to his service-connected PTSD alone.  Although 
the Board does not dispute the veteran experiences serious 
impairment due to his PTSD, this appears to be adequately 
reflected by the current schedular rating of 50 percent.  See 
Van Hoose, supra.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against his claim 
of entitlement to a TDIU.  As a preponderance of the evidence 
is against the award of a total rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent and no 
higher for the veteran's post-traumatic stress disorder is 
granted.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


